Citation Nr: 0617089	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-21 332	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a compensable evaluation for shrapnel 
fragment wound, right knee, characterized as a scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 until October 
1967 and from July 1968 until October 1973.  He was awarded 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Waco, Texas.

The Board notes that service connection for PTSD and 
depression were denied by the RO in June 2003.  The veteran 
did not appeal that decision.  However, the RO reconsidered 
the claim in June 2004 because the veteran had not been 
afforded a VA examination.  


FINDINGS OF FACT

1.  The veteran did engage in combat with the enemy.

2.  Competent medical evidence of record does not establish 
that the veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

3.  Anxiety disorder, initially demonstrated years after 
service, has been shown by competent clinical evidence to be 
related to service in Vietnam.  

4.  Throughout the rating period on appeal, the veteran's 
right knee scar was not symptomatic upon objective 
demonstration and does not limit right knee function or 
motion.




CONCLUSIONS OF LAW

1.  Anxiety disorder was incurred in active service.  38 
U.S.C.A. §§ 101, 1110, 1131, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The criteria for entitlement to a compensable evaluation 
for a right knee scar have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159; 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.

VA satisfied its duty to notify by means of a May 2003 letter 
from the RO to the appellant.  The letter informed him of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  As the VCAA letter was issued 
prior to the initial adjudication of each claim, its timing 
is consistent with the holding in Pelegrini.  

With respect to the service connection claim, the law 
pertaining to assignment of a disability rating and effective 
date was not provided in the May 2003 letter or in any other 
correspondence.  However, this omission is not prejudicial to 
the veteran.  If the veteran disagrees with the disability 
rating and/or effective date assigned in the rating decision 
which effectuates the Board's grant herein, of service 
connection for anxiety disorder, he will be provided notice 
of the applicable law as to disability rating and effective 
date, and will be afforded an opportunity to provide 
additional evidence.

Further, with respect to the veteran's increased rating 
claim, it is acknowledged that the May 2003 letter did not 
set forth the relevant diagnostic code (DC) for the scar 
disability at issue.  However, this is found to be harmless 
error.  Indeed, the May 2004 Statement of the Case included 
such information, and included a description of the rating 
formula for all possible schedular ratings under that 
diagnostic code.  As such, the failure to include such notice 
in the VCAA letter did not prejudice the veteran here.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service VA medical 
records, to include reports of VA examination.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  

Legal criteria

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The provisions of 38 U.S.C.A. § 1154 (West 2002) make it 
abundantly clear that special considerations attend the cases 
of combat veterans."  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  Section 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.  

Nevertheless, the veteran must meet his evidentiary burden 
with respect to service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  In Beausoleil v. Brown, 8 
Vet.App. 459, 464 (1996), the United States Court of Veterans 
Appeals recognized that, while § 1154(b) relaxed the 
evidentiary requirement as to the evidence needed to 
establish an injury in service, there is essentially no 
relaxation as to the question of nexus of current disability 
to service, which requires competent medical evidence.  The 
Board also has an obligation to "record in full" its 
reasons for granting or denying service connection.  Caluza 
v. Brown, 7 Vet.App. 498, 509-510 (1995).  

Special considerations- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV).



Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

I.  Service connection- acquired psychiatric disability, to 
include PTSD

PTSD

While the veteran has alleged, by virtue of his claim, that 
he has PTSD, the medical evidence is devoid of any diagnosis 
of PTSD.  While his service medical records indicate that the 
veteran was diagnosed as having chronic alcoholism with 
underlying schizoid personality, there is no in-service 
diagnosis of PTSD.  The post-service medical evidence 
likewise does not demonstrate the presence of PTSD.

The Board notes that on VA examination in May 2004, the 
veteran reported having nightmares related to PTSD, and 
indicated that he thought often about Vietnam.  He indicated 
that his stressor was being wounded in his right knee in 
action in Vietnam.  He also reported being involved in a 
combat battle, and having witnessed the killing and wounding 
of people.  Following mental status examination, the 
assessment was that the veteran did not meet the DSM-IV 
criteria for PTSD.  Anxiety disorder, not otherwise 
specified, was diagnosed.  As such, the clinical evidence 
does not contain any findings of PTSD.  

To the extent that the veteran himself contends that he 
currently has PTSD, it is well-settled that, as a lay person 
without demonstrated medical training, he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159 (a)(1) (2005) (stating that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

Service connection cannot be granted for a disability that is 
not shown to exist.  In Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(stating that service connection may not be granted unless a 
current disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the veteran has no current diagnosis of PTSD under 
the DSM-IV criteria.  As such, an award of service connection 
is not justified.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Acquired psychiatric disorder other than PTSD

In the instant case, the veteran's service medical records 
are devoid of any reference to an acquired psychiatric 
disorder.  The reports of his service entrance examination in 
June 1964, separation examination in October 1967, and 
examination in July 1968, show that his psychiatric status 
was clinically evaluated as normal.  However, the report of 
his last service separation examination, dated in July 1973, 
showed that he has chronic alcoholism with underlying 
schizoid personality.

The service medical records show that the veteran sought 
psychiatric treatment beginning in June 1965, with an 
impression of immature, passive-dependent personality.  It 
was noted, at this time, that there was no psychiatric 
contraindication of sending the veteran to Vietnam.  A May 
1973 Certificate of Psychiatric Evaluation (HW form 6) 
reported that the veteran has chronic alcoholism with 
underlying schizoid personality.  The evaluating psychiatrist 
noted that the veteran was qualified for world-wide military 
service, stated there would be no change in his profile, and 
advised against psychotherapy. 

While the veteran was indeed accorded psychiatric treatment 
in service, it must be pointed out that his mental problems 
were diagnosed as manifestations of a personality disorder.  
Such a disorder is specifically precluded from being service 
connected; under 38 C.F.R. § 3.303(c), "personality 
disorders . . . are not diseases or injuries within the 
meaning of applicable legislation."  See 38 U.S.C.A. 
§§ 1110, 1131.  Further, for claims filed after October 31, 
1990, service connection may not be established for 
disability due to abuse of alcohol.  38 C.F.R. § 3.301 
(2005).

The post-service medical evidence is void of complaints of 
psychiatric problems any time proximate to discharge.  
Notably, in a February 1987 application for VA compensation, 
the veteran claimed entitlement to pension and compensation, 
but did not report any psychiatric problems.  The evidence 
does not indicate the manifestation of an acquired 
psychiatric disorder until more than 30 years following his 
separation from active service.  Indeed, the first medical 
evidence demonstrating the presence of an acquired 
psychiatric disability is the May 2004 VA examination.  In 
this regard, however, as noted above, the provisions of 38 
C.F.R. § 3.303(d) establish that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The VA examiner, on VA examination in May 2004, summarized 
that the veteran remained feeling anxious, reporting 
insomnia, anxiety, and intrusive thoughts related to the 
Vietnam War.  It was further noted that while he did not meet 
the criteria for PTSD according to DSM-IV, he did meet the 
criteria for anxiety disorder, not otherwise specified.  As 
the veteran's anxiety disorder has been related to his 
Vietnam War experiences, with resolution of any doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for anxiety disorder.  38 C.F.R. § 3.102 (2005).  

II.  Increased rating- shrapnel fragment wound, right knee

The veteran is claiming entitlement to a compensable 
evaluation for his service-connected right knee shell 
fragment wound scar, which is rated pursuant to Diagnostic 
Code 7805.  A September 1987 rating decision granted the 
veteran service connection for shrapnel fragment wound of the 
right knee.  

The provisions of Diagnostic Code 7805 instruct the rater to 
evaluate the scar based on limitation of function of the part 
affected.  Here, however, the July 2003 VA examination 
indicated that the right knee scar did not in any way impede 
right knee function or range of motion.  Thus, a higher 
rating is not for application under Diagnostic Code 7805.  

The Board has also considered whether any alternate 
diagnostic code sections might provide a basis for a higher 
rating.  Diagnostic Code 7804 provides a 10 percent rating 
for scars that are superficial or painful on examination.  
Here, the evidence of record reveals a superficial shrapnel 
wound scar of the right knee.  Such evidence fails to 
demonstrate that the veteran's right knee scar was painful on 
examination.  The Board acknowledges that the veteran 
reported numbness and occasional minor pain in his right knee 
in his May 2004 substantive appeal.  However, the VA examiner 
noted that the scar was nontender.  The diagnosis at that 
time was superficial shrapnel scar, right knee, sustained in 
1966 with no functional impairment noted or other 
complications seen.  Based on the foregoing, a compensable 
evaluation for the veteran's right knee scar under Diagnostic 
Code 7804 is not warranted.  

The Board has also considered Diagnostic Code 7802.  That 
diagnostic code section provides a 10 percent rating for 
scars, other than to the head, face, or neck, that are 
superficial and do not cause limitation of motion, provided 
that they measure 144 square inches or more in area.  
However, the evidence from the July 2003 VA examination 
demonstrates a scar with an area of 2 x 3/4 inches, which 
does not meet the criteria for a compensable rating under 
Diagnostic Code 7802.    

Furthermore, the Board has considered Diagnostic Code 7803, 
which affords a 10 percent rating for scars that are 
superficial and unstable.  Here, however, there is no showing 
of an unstable scar.  No other diagnostic code sections are 
relevant to the claim at issue.  

In conclusion, the veteran's currently assigned 
noncompensable evaluation for his right knee, shrapnel scar 
is appropriate and there is no basis for a higher evaluation.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, the evidence does not reflect that the veteran's 
right knee scar has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2005) is not warranted.





	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for anxiety disorder is granted.

A compensable rating for a shrapnel scar of the right knee is 
denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


